DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
2.         The present office action is made in response to the amendment filed by applicant on 1/20/2022. It is noted that in the amendment, applicant has amended claim 4 and canceled claims 7 and 13-16. There is not any claim being added into the application. 
As amended, the pending claims are claims 1, 4, 6, 8 and 12. Note that claims 2-3, 5 and 9-11 were canceled in the amendment of 10/12/2021.
Response to Arguments
3.         The amendments to the claims as provided in the amendment of 1/20/2022 and applicant's arguments provided in the mentioned amendment, page 4, have been fully considered and yielded the following conclusions.
A) Regarding to the Claims Interpretation as set forth in the office action of 10/20/2021, it is noted that applicant has not amended the claims or provided any arguments with regarding to the Claims Interpretation, thus the Claims Interpretation is repeated in the present office action.
B) Regarding to the rejections of claims 4, 7 and 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the office action of 10/20/2021, the amendments to the claims as provided in the amendment of 1/20/2022, and applicant’s arguments provided in the mentioned amendment, page 4, have been fully considered but are 
In particular, applicant has not amended the claim 4 or provided any argument to overcome the rejection of the claim for the reason set forth in the office action of 10/20/2021, page 8, lines 4-8 of the page.
In the spirit of cooperation, the claim is amended by an examiner’s amendment as provided in the present office action for the purpose of allowance the application.
C) Regarding to the objections of claims 7 and 13 under 37 CFR 1.75 as set forth in the office action of 10/20/2021, the cancelation of claims 7 and 13 are sufficient to overcome the mentioned objections to the claims.
Claim Interpretation
4.         The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
a) “haze units” as recited in each of claims 1 and 8; and
b) “display module” as recited in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
EXAMINER’S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
8.	The application has been amended as follows: 
In the claim(s):
In claim 4: on line 2, changed “the haze unit” to --the anti-glare layer--.
Allowable Subject Matter
9.       Claims 1, 4, 6, 8 and 12 are allowed.
10.	The following is an examiner’s statement of reasons for allowance: 
The optical film as recited in the independent claim 1 and the display device having an optical film as recited in the independent claim 8 each is allowable with respect to the prior art, in particular, the US Patent No. 7,542,207 and the US Publication Nos. 2014/0247495; 2015/0226882 and 2016/0370505 by the limitations thereof “an anti-glare layer … the reference surface” as recited in claim 1, lines 3-12 or claim 8, lines 4-13.

Conclusion
11.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/THONG Q NGUYEN/             Primary Examiner, Art Unit 2872